Citation Nr: 1004085	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.  

2.  Entitlement to service connection for peripheral vascular 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

A rating decision dated in July 2009 indicates that the 
Veteran served on active duty from July 1970 to July 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of a 
Veterans Affairs (VA) Regional Office (RO).  

In July 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record currently before the Board consists of a 
"rebuilt" claims file.  This claims file includes treatment 
records and examination reports as well as the hearing 
transcript and argument received from the Veteran's 
representative.  There are no documents from the Veteran, 
such as his notice of disagreement, substantive appeal, or 
any other writings.  The Board cannot determine if he has 
submitted any private treatment records or opinions or any 
other evidence which may be favorable to his claim.  

On remand, the Veteran's claims file must be located so that 
the Board has a complete record upon which to adjudicate his 
appeal.  

If his claims file cannot be located, the Veteran must be 
notified of the loss of his claims file and provided an 
opportunity to submit evidence and argument and to request 
VA's assistance in obtaining evidence he may have already 
submitted.  The VA must insure that a complete record as 
possible is created.


Accordingly, the case is REMANDED for the following action:

If possible, locate the Veteran's original 
claims file and return the matter to the 
Board for appellate consideration.  If the 
Veteran's original claims file cannot be 
located, document all efforts to locate 
the claims file and then send a letter to 
the Veteran and his representative 
informing them that his claims file has 
been lost.  That letter must provide 
notice consistent with the VCAA including 
notice informing him that he may submit 
evidence in support of his claim and 
informing him of VA's duty to assist him 
in obtaining evidence.  In the event that 
the Veteran's original claims file is not 
located, allow an appropriate time for his 
response to the notice letter and 
readjudicate his claim on appeal.  

If the file has been lost, the RO should 
consider if a VA examination with etiology 
opinion is needed in light of the heighted 
duty to assist in this situation.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


